IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                 Assigned on Briefs April 4, 2016

                               IN RE: QUADAVON H., ET AL.1

                      Appeal from the Juvenile Court for Knox County
                          No. 69346     Timothy E. Irwin, Judge

                              ________________________________

                                 No. E2015-02001-COA-R3-PT
                                     FILED-JUNE 16, 2016
                             ________________________________

Mother appeals the termination of her parental rights to two children, asserting that the
evidence does not sustain the grounds of abandonment by failure to support and
persistence of conditions as found by the court and does not support the finding that
termination of Mother‟s rights was in the children‟s best interest. Upon our review, the
record clearly and convincingly supports the grounds found by the court, as well as the
finding that termination of Mother‟s rights is in the children‟s best interest; consequently,
we affirm the judgment.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

RICHARD H. DINKINS, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and ARNOLD B. GOLDIN, J., joined.

Heather G. Inman, Knoxville, Tennessee, for the appellant, Vanessa L. N.

Herbert H. Slatery, III, Attorney General and Reporter; and Rachel E. Buckley, Assistant
Attorney General, for the appellee, Tennessee Department of Children‟s Services.

                                                OPINION

      Vanessa N. (“Mother”) appeals the order of the Knox County Juvenile Court
terminating her parental rights to her sons, Quadavon H. (born in 2007) and Eric N. (born
in 2011). The petition seeking termination was filed on April 3, 2015 by the Department

1
  This Court has a policy of protecting the identity of children in parental termination cases by initializing
the last names of the parties.
of Children‟s Services (“DCS”), in whose custody both children had been placed as a
result of dependent and neglected proceedings.

        The petition alleged three grounds supporting termination: abandonment by failure
to support, persistence of conditions, and failure to comply with the responsibilities in the
permanency plans developed when the children were in DCS custody.2 Counsel was
appointed for Mother, and trial was held on September 24; on October 12 the court
entered an order terminating Mother‟s parental rights on the grounds of abandonment by
failure to support and persistence of conditions, and upon the finding that termination was
in the children‟s best interest.3 Mother appeals, stating the following issues:

        1. Did the trial court err by finding clear and convincing evidence of
        persistent conditions as a statutory ground for termination pursuant to
        Tennessee Code Annotated, § 36-1-113(g)(3)?

        2. Did the trial court err in finding clear and convincing evidence of
        abandonment for failure to pay child support pursuant to Tenn. Code Ann.
        § 36-1-102(1)(A)(i)?

        3. Did the trial court err by finding clear and convincing evidence that it
        was in the best interest of the children to terminate their mother‟s parental
        rights?

                                           DISCUSSION

                                  I.      STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007). However, that right is not absolute and may be terminated in certain
circumstances. Santosky v. Kramer, 455 U.S. 745, 753-54 (1982); State Dep’t of
Children’s Services v. C.H.K., 154 S.W3d 586, 589 (Tenn. Ct. App. 2004). The statutes
on termination of parental rights provide the only authority for a court to terminate a
parent‟s rights. Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004). Thus, parental
rights may be terminated only where a statutorily defined ground exists. Tenn. Code
Ann. ' 36-1-113(c)(1); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In re M.W.A.,
980 S.W.2d 620, 622 (Tenn. Ct. App. 1998). To support the termination of parental

2
   Termination of the parental rights of the children‟s father, Kevin H., is the subject of another
proceeding.
3
  The court declined to terminate Mother‟s rights on the ground of failure to comply with the permanency
plan; no issue is presented in this appeal in that regard.

                                                   2
rights, only one ground need be proved, so long as it is proved by clear and convincing
evidence. In the Matter of D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

       Because the decision to terminate parental rights affects fundamental
constitutional rights and carries grave consequences, courts must apply a higher standard
of proof when adjudicating termination cases. A court may terminate a person‟s parental
rights only if (1) the existence of at least one statutory ground is proved by clear and
convincing evidence and (2) it is shown, also by clear and convincing evidence, that
termination of the parent‟s rights is in the best interest of the child. Tenn. Code Ann. '
36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d at 808-09; In re Valentine, 79 S.W.3d
539, 546 (Tenn. 2002). In light of the heightened standard of proof in these cases, a
reviewing court must adapt the customary standard of review set forth by Tenn. R. App.
P. 13(d). In re M.J.B., 140 S.W.3d 643, 654 (Tenn. Ct. App. 2004). As to the court‟s
findings of fact, our review is de novo with a presumption of correctness unless the
evidence preponderates otherwise, in accordance with Tenn. R. App. P. 13(d). Id. We
must then determine whether the facts, as found by the trial court or as supported by the
preponderance of the evidence, clearly and convincingly establish the elements necessary
to terminate parental rights. Id.

                                    II.    ANALYSIS

      A. PERSISTENCE OF CONDITIONS

       Parental rights may be terminated on the basis of “persistence of conditions” as
defined by Tenn. Code Ann. ' 36-1-113(g)(3) when:

      The child has been removed from the home of the parent or guardian by
      order of a court for a period of six (6) months and:

      (A) The conditions that led to the child‟s removal or other conditions that in
      all reasonable probability would cause the child to be subjected to further
      abuse or neglect and that, therefore, prevent the child‟s safe return to the
      care of the parent or parents or the guardian or guardians, still persist;

      (B) There is little likelihood that these conditions will be remedied at an
      early date so that the child can be safely returned to the parent or parents or
      the guardian or guardians in the near future; and

      (C) The continuation of the parent or guardian and child relationship
      greatly diminishes the child‟s chances of early integration into a safe, stable
      and permanent home[.]


                                            3
To terminate parental rights on the ground of persistence of conditions, a finding by clear
and convincing evidence of all three factors is required. In re Valentine, 79 S.W.3d at
549. Mother contends that the conditions which led to the children‟s removal did not
persist, and that other conditions did not indicate that the children would be subjected to
further abuse or neglect.

        The trial court made extensive findings of fact regarding the circumstances which
led to the removal of the two children at issue in this case, as well as Mother‟s other
children.4
The court noted that Quadavon had come into DCS custody along with the other minor
4
   Mother had an extensive history with DCS with regard to her children. The record before us, while
sketchy, shows the following proceedings relative to Mother‟s children:

                 1. Petition for Emergency Removal and Protective Custody Order with respect
       to Kevin H. and Emergency Petition for Transfer of Temporary Legal Custody and For
       Restraining Order with respect to Quadavon H., Joseph H., and Dion N., both filed in
       November 2009;
                 2. An Agreed Order entered April 24, 2010, reciting that the four children were
       initially placed in DCS custody as a result of the petitions, adjudicating the children to be
       dependent and neglected, and placing Dion, Quadavon and Joseph in a trial placement
       with their great aunt and continuing Kevin‟s placement at Columbus Home;
                 3. Permanency Plan Review Orders entered October 28, 2010, March 1, 2011,
       December 1, 2011;
                 4. Order entered April 24, 2012, nunc pro tunc to January 13, 2012, reciting that
       Dion began a trial home placement with Mother on November 30, 2011, and granting a
       trial home placement for Joseph with Mother;
                 5. Order entered April 24, 2012, granting a trial home placement for Kevin and
       Quadavon with Mother;
                 6. Petition for Temporary Legal Custody and Ex Parte Order filed June 11, 2012
       by DCS asserting that Kevin, Dion, Joseph, Quadavon and Eric were dependent and
       neglected, along with Protective Custody Order entered that day bringing the children
       into DCS custody;
                 7. Agreed Order entered December 11, 2012 nunc pro tunc to September 17,
       2012, adjudicating Kevin, Dion, Joseph, Quadavon, and Eric to be dependent and
       neglected;
                 8. Order entered February 23, 2013, nunc pro tunc to November 7, 2012, that,
       inter alia, continued the placement of Eric and Quadavon in a foster home and continued
       Joseph‟s, Kevin‟s, and Dion‟s placement in specific facilities;
                 9. Permanency Plan Review Orders entered May 22, 2013, November 4, 2014,
       and August 26, 2015;
                 10. Orders entered in Joseph‟s case following hearings on April 1 and July 27,
       2015.

Reference is also made in the parties‟ briefs and in other parts of the record to earlier proceedings
involving Mother‟s two oldest children, who had reached the age of majority prior to the proceedings
involved in this case.


                                                    4
children in 2009 “due to their parents‟ incarceration and drug abuse resulting in inability
to provide proper care and supervision for the children”; that Mother was incarcerated at
the time of his removal on charges of simple possession and theft; that the children had
been left with their grandmother who told DCS workers that “she was „too stressed‟ to
care for them”; that multiple permanency plans had been developed with essentially the
same responsibilities, including that she establish and maintain sobriety, complete
domestic violence counseling, obtain suitable housing, and pay support; that at an
October 27, 2010 hearing, the court found that Mother was not in substantial compliance
with the plan “in that she was not in substance abuse treatment and was continuing to fail
drug screens” and did not have suitable housing; that at a review hearing in February
2011 she had “recently made progress” which allowed Dion to be returned for a trial
home placement in November 2011 and Joseph in January 2012; that in April 2012
Mother was restored to custody of Dion and Joseph, and Quadavon and Kevin began a
trial home placement; that on June 8, 2012, the children‟s father was arrested at Mother‟s
home for getting into an altercation with Dion and choking him; and that Mother tested
positive for drugs at the time of the incident. Mother does not dispute these facts, which
are fully supported by the record in the dependent and neglect proceedings.

       Mother argues that the concerns expressed at trial by the DCS caseworkers and the
conditions upon which the court focused were not those which led to the children‟s
removal from her home and, in addition, that the concerns and conditions would not
cause the children to be subjected to further abuse or neglect. We respectfully disagree.

        As an initial matter, this argument ignores the language in Tenn. Code Ann. ' 36-
1-113(g)(3)(A) that persistence of conditions is shown where “[t]he conditions that led to
the child‟s removal or other conditions that in all reasonable probability would cause the
child to be subjected to further abuse or neglect and that, therefore, prevent the child’s
safe return to the care of the parent or parents or the guardian or guardians, still
persist.” (Emphasis added). The focus is not solely on the conditions which led to the
removal of the children but includes the consideration of whether other conditions exist
which would prevent the children‟s return. The evidence summarized below clearly
meets that criteria.

       Quadavon was initially removed from Mother‟s home in 2009 because of his
parents‟ incarceration and drug use, and the ensuing years were characterized by
Mother‟s failure to adhere to the permanency plans, homelessness, incarcerations, and
relapses after periods of sobriety, up to the date of the termination hearing. There are
three permanency plan review orders in the record relative to the plans adopted following
the removal of Quadavon from Mother‟s custody in 2009, and three plans following the
removal of Quadavon and Eric from the trial home placement with Mother in 2012.5 The

5
    Although Mother‟s failure to comply with the permanency plans adopted after the children‟s removal

                                                   5
orders include the following portions pertinent to our consideration of this issue:

               order entered October 28, 2010 notes that Mother “is not in
               substance abuse treatment as recommended and continues to fail
               drug screens” and that she “is without suitable housing and needs to
               establish sobriety.”
              order entered March 1, 2011 noted that Mother “is in substantial
               compliance [with the permanency plan] but this significant progress
               is recent”; that “Mother needs to continue treatment, locate income
               and affordable housing”; and that “[Mother] has made a significant
               turnaround and is now working hard to regain custody of her
               children. She understands that the „clock is ticking‟ but has
               demonstrated that she is capable of achieving her goals.”
              order entered December 1, 2011 noted that “Mother‟s housing is
               insecure and her income is unstable” and that “Mother has worked 3
               days in the last 3 years and has no source of income other than the
               possibility of selling Avon. She is pursuing a GED two mornings a
               week. Her father assists her. She has not paid child support
               consistently. She is 35th on the list for a housing voucher. She has
               completed substance abuse treatment but has not maintained
               aftercare or 12-step meetings. She gave birth recently but hid her
               pregnancy from DCS and all other services providers.”
              order entered May 22, 2013 states that Mother is “now in substantial
               compliance” and that “these children have been in foster care way
               too long and the parents are only now participating in all the
               required services. The GAL objects to the finding of substantial
               compliance based, in part, on the mother‟s recent failed drug screen.
               She admits use of marijuana about 2 months ago; denies any use of
               cocaine.”
              order entered November 4, 2014 states that Mother “continues to
               pass random drug screens as well as hair follicle tests submitted on
               July 14 and September 12, 2014” and that she “has maintained
               appropriate housing at Ridgebrook and is in individual counseling.”
              order entered August 26, 2015 states that Mother “is not in
               substantial compliance in that she has completed classes, but has not
               demonstrated that she can provide a safe and appropriate home for
               these children.”

The observations in the orders are consistent with, and reflective of, the testimony at the

was not a ground of termination, the orders reviewing Mother‟s performance under the plans are relevant
evidence of the ground of persistence of conditions.

                                                  6
trial.

        Britney Bailey, a DCS Team Leader involved in this case from 2010 to 2014,
testified that when she assumed responsibility for the case, Mother was noncompliant and
had since had multiple positive drug screens; that Mother became compliant in 2011 and
that DCS was able to begin trial home placements for the four children on a staggered
basis at that time; that the children were removed as a result of the petition filed in June
2012; that Mother‟s compliance was “back and forth” in 2013 in that “she had completed
tasks here and there but never completed the goals, had mostly positive screens and
providers noted lack of motivation and consistency”; and that Mother “began to have
progress again.” Ms. Bailey testified further that Mother‟s drug screens were “typically
positive” for cocaine and THC and that DCS had secured a three bedroom apartment, rent
free, for Mother, but the children had not lived there since 2012.

       Melcharle Thompson, the DCS case manager who assumed responsibility for the
case after Ms. Bailey,6 testified that Mother was compliant in July 2014 in that she was
living in the apartment, passing drug screens, and undergoing counseling, and that,
although Mother did not have a job, she felt that the older children could begin to return
to Mother‟s home.
She testified further that Mother failed a drug screen in December 2014; that she learned
that Mother was no longer living in the apartment but, rather, was living between her
daughter‟s house and her mother‟s house; that Mother had been jailed two times since
Ms. Thompson became involved with her case; and that Mother had not followed through
on any employment referrals or suggestions from the Department of Vocational
Rehabilitation.

       The court made extensive findings regarding Mother‟s living situation, drug abuse
treatment, employment, and efforts to receive counseling and training in parenting skills
since the children were removed. Upon our review, these findings are supported by clear
and convincing evidence and establish that the conditions which led to the children‟s
removal persisted, along with other conditions preventing their safe return, within the
meaning of Tenn. Code Ann. ' 36-1-113(g)(3)(A).

         B. ABANDONMENT BY FAILURE TO SUPPORT

      Tenn. Code Ann. ' 36-1-113(g)(1) designates Aabandonment,@ as defined at Tenn.
Code Ann. ' 36-1-102, as a ground for terminating parental rights. Tenn. Code Ann. '
36-1-102(1) defines the applicable terms:


6
    At that time four of Mother‟s children were in foster care, including Quadavon and Eric.


                                                     7
       For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding or pleading to terminate the parental rights of the
       parent or parents or the guardian or guardians of the child who is the
       subject of the petition for termination of parental rights or adoption, that the
       parent or parents or the guardian or guardians . . . have willfully failed to
       support or have willfully failed to make reasonable payments toward the
       support of the child.
       ***
       (D) For purposes of this subdivision (1), “willfully failed to support” or
       “willfully failed to make reasonable payments toward such child's support”
       means the willful failure, for a period of four (4) consecutive months, to
       provide monetary support or the willful failure to provide more than token
       payments toward the support of the child;

Tenn. Code Ann. § 36-1-102(1)(A)(i), (D).

In order to find “abandonment,” there must be a “willful” failure to render support by the
parent whose rights are being terminated. See In re S.M., 149 S.W.3d 632 (Tenn. Ct.
App. 2004). As found by the court in In re S.M., “willfulness” in parental rights cases
does not require the same standard of culpability required by the penal code nor does it
require malevolence or ill will. Id. at 642. “Failure to pay support under the termination
statutes is „willful‟ if the parent „is aware of his or her duty to support, has the capacity to
provide the support, makes no attempt to provide support, and has no justifiable excuse
for not providing the support.‟” State of Tenn., Dep=t. of Children=s Serv. v. Calabretta,
148 S.W.3d 919, 926 (Tenn. Ct. App. 2004) (quoting In re Adoption of Muir, No.
M2002-02963-COA-R3-CV, 2003 WL 22794524, at *5 (Tenn. Ct. App. Nov. 25, 2003)).

       In the order terminating Mother‟s parental rights, the court made the following
finding relative to the ground of abandonment by failure to support:

       12. Respondent is currently without a source of income and remains
       subject to arrest for failure to pay child support. Respondent has asserted
       that she is unable to work. While she certainly has some physical
       limitations, her claim of disability has been denied twice by Social Security
       and independently by the Child Support Division of this Court. She has
       never worked. She apparently has no intention of working or supporting
       her children. On February 19, 2014, following a hearing in this court where
       she was represented by counsel, she was ordered to pay $60 per month
       ongoing support for each of these children and $5 per month to reduce the
       more than $1,000 arrearage for each child. She ignored these orders
       completely and, as a result, was subject to arrest. She turned herself in on
       June 16, 2015, apparently expecting that she could just pay $50 on each

                                               8
       case and be released. Instead she remained in jail until her attorney
       arranged for her release upon a reduced cash bond of an additional $50 in
       each case. A review of her compliance was set to be heard on this same
       date but reset this morning when the Court became aware of the conflict.
       That review would have revealed that since her release she has contributed
       a total of ten dollars on Eric‟s account and absolutely nothing on
       Quadavon‟s account. She is not working with this Court‟s Child Support
       Employment and Parenting Program and has not followed through with
       referrals to Vocational Rehabilitation. According to her therapist, lack of
       income is one of her stressors. Her plan to address that issue is to rely on
       her mother and her adult children and to live off her father‟s disability
       income.

       Mother concedes that DCS proved by clear and convincing evidence that Mother
did not pay support within the four months preceding the filing of the petition; she
argues, however, that other evidence offered by DCS demonstrated that Mother did not
have the capacity to pay support and “absolutely” had a justifiable excuse not to do so.
Citing testimony of the DCS case workers and counselors who expressed concerns about
mother‟s health and identified services that Mother needed in order to maintain custody
of the older children, Mother argues that she “was not capable of maintaining a job from
which to pay child support and had a justifiable reason for her failure to pay support.”

       At the outset we note that Mother did not testify at the hearing and there is no
proof that she was not capable of maintaining a job or that she had a justifiable reason for
not paying support; the testimony of the DCS case workers and counselors relied upon by
Mother in this regard was directed toward Mother‟s compliance with the requirements of
the permanency plans, the ground of persistence of conditions, and the best interest of the
children. With respect to the issue of willfulness, there was testimony that Mother‟s
application for disability benefits had been denied by the Social Security Administration,
which is evidence of her ability to work; there was also testimony that Mother failed to
follow through on referrals for employment, that she was receiving financial support
from her father, and that, when she was arrested for failure to pay support, she was able
to secure sufficient funds to be released on bond. Given the facts in this case, the
evidence is clear and convincing that Mother had the capacity to work or otherwise
acquire funds to allow her to pay support in the four months preceding the filing of the
petition and that she consciously did not do so; this failure was willful within the
meaning of Tenn. Code Ann. ' 36-1-102(1)(A)(i).

       C. BEST INTEREST

        Once a ground for termination has been proven by clear and convincing evidence,
the trial court must then determine whether it is the best interest of the child for the

                                             9
parent‟s rights to be terminated, again using the clear and convincing evidence standard.
The legislature has set out a list of factors at Tenn. Code Ann. § 36-1-113(i) for the courts
to follow in determining the child‟s best interest.7 The list of factors in the statute “is not
exhaustive, and the statute does not require every factor to appear before a court can find
that termination is in a child‟s best interest.” In re S.L.A., 223 S.W.3d 295, 301 (Tenn.
Ct. App. 2006) (citing Tenn. Dep’t. of Children’s Servs. v. T.S.W., No. M2001-01735-
COA-R3-CV, 2002 WL 970434, at *3 (Tenn. Ct. App. May 10, 2002); In re I.C.G., No.
E2006-00746-COA-R3-PT, 2006 WL 3077510, at *4 (Tenn. Ct. App. Oct. 31, 2006)).
As we consider this issue we are also mindful of the following instruction in White v.
Moody:

          [A]scertaining a child‟s best interests in a termination proceeding is a fact-
          intensive inquiry requiring the courts to weigh the evidence regarding the
          statutory factors, as well as any other relevant factors, to determine whether
          irrevocably severing the relationship between the parent and the child is in

7
    The factors at Tenn. Code Ann. § 36-1-113(i) are:

          In determining whether termination of parental or guardianship rights is in the best
          interest of the child pursuant to this part, the court shall consider, but is not limited to, the
          following:

          (1) Whether the parent or guardian has made such an adjustment of circumstance,
          conduct, or conditions as to make it safe and in the child‟s best interest to be in the home
          of the parent or guardian;
          (2) Whether the parent or guardian has failed to effect a lasting adjustment after
          reasonable efforts by available social services agencies for such duration of time that
          lasting adjustment does not reasonably appear possible;
          (3) Whether the parent or guardian has maintained regular visitation or other contact with
          the child;
          (4) Whether a meaningful relationship has otherwise been established between the parent
          or guardian and the child;
          (5) The effect a change of caretakers and physical environment is likely to have on the
          child‟s emotional, psychological and medical condition;
          (6) Whether the parent or guardian, or other person residing with the parent or guardian,
          has shown brutality, physical, sexual, emotional or psychological abuse, or neglect
          toward the child, or another child or adult in the family or household;
          (7) Whether the physical environment of the parent‟s or guardian‟s home is healthy and
          safe, whether there is criminal activity in the home, or whether there is such use of
          alcohol, controlled substances or controlled substance analogues as may render the parent
          or guardian consistently unable to care for the child in a safe and stable manner;
          (8) Whether the parent‟s or guardian‟s mental and/or emotional status would be
          detrimental to the child or prevent the parent or guardian from effectively providing safe
          and stable care and supervision for the child; or
          (9) Whether the parent or guardian has paid child support consistent with the child
          support guidelines promulgated by the department pursuant to § 36-5-101.


                                                        10
       the child‟s best interests. The child's best interests must be viewed from the
       child‟s, rather than the parent‟s, perspective.

171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004) (internal citations and footnote omitted).

      In the order terminating Mother‟s parental rights, the court tracked the language of
Tenn. Code Ann. § 36-1-113(i) and held:

       1. Respondent has not made such an adjustment of circumstance, conduct,
       or conditions as to make it safe and in the children‟s best interest to be in
       her home (wherever that may turn out to be) despite reasonable efforts by
       available social services agencies for such duration of time that lasting
       adjustment does not reasonably appear possible. Her circumstances are
       worse than ever. She has no home; she is refusing drug screens. She just
       can‟t get it together. Respondent has not maintained regular visitation or
       other contact with the children. She did not show up for the last two
       months, after missing visits while she was in jail. No meaningful
       relationship has otherwise been established between Respondent and the
       children. A change of caretakers and physical environment is likely to have
       a detrimental effect on the children‟s emotional and psychological
       condition. Respondent has shown neglect toward these children. She is
       without a healthy and safe physical environment to offer the children. We
       do not know whether she is continuing to abuse alcohol or controlled
       substances. We do know that she has not paid child support consistent with
       the child support guidelines promulgated by the Department of Human
       Services pursuant to T.C.A. 36-5-101.

       2. Termination proceedings are pending against the children's father.

       3. The Department of Children‟s Services has made reasonable efforts
       toward achieving permanency for these children.

       4. The children are entitled to a safe, secure and loving home. They are
       thriving and “at home” in their current foster home, bonded to each other
       and to their foster parents. They have a chance to achieve permanency
       through adoption. They deserve to know where they will lay their heads at
       night. They should not have to rely on somebody who is unreliable, to
       depend on somebody who is undependable.

Related to that holding the court found:




                                            11
         22. These children have lived together in the same foster home since June
         2012. They are certainly bonded to each other and to their foster parents.
         Eric has been there since he was only 6-1/2 months old. These are his
         psychological parents. Quadavon‟s wishes are well-known and have been
         for some time. . . . At one point foster parents were attempting to work with
         [Mother]. Their participation stopped after the incident in this courthouse
         where she was yelling and screaming and cursing them in front of the
         children.
         ***

         24. Quadavon and Eric would be devastated by removing them from their
         foster parents to return them to their mother. They have no bond or
         attachment to her. And where would they go? Where would they sleep
         tonight? [Mother] has no home. She was evicted from the free residence
         the Department helped her get. She has no income. As far as this Court
         can tell, she has not worked more than a few days in her life. She has
         repeatedly been found able to work but chooses not to do so. Instead she‟s
         relying on other people‟s income and a 3-month financial bonanza, a plan
         that appears to be another burden that would interfere with her ability to
         care for her youngest children. What may have made sense for the older
         boys just does not make sense for the younger ones.[8]

        Mother argues that evidence as to certain statutory factors weighs in her favor
and, in effect, asks this court to reweigh the evidence; this we decline to do. Much of the
evidence discussed supra with reference to persistence of conditions bears also on the
best interest determination. In addition, there is substantial testimony regarding the needs
of the children, particularly of Quadavon, as well as the effect a change in caretakers
would have on them.9 They are Mother‟s two youngest children and have been in foster
care for most of their lives; the record shows that they are happy in their current
placement. The court‟s factual findings and holding that termination of Mother‟s
parental rights is in the best interest of Quadavon and Eric are supported by clear and
convincing evidence.


8
    The court also made extensive best interest findings in its oral ruling at the conclusion of the trial.
9
     Ms. Dow, Quadavon‟s counselor, testified that she was working with him on issues relating to
“adjustment disorder with anxiety” and “neglect and abuse of a child [with] focus on the victim”; that he
is fearful of visits with his Mother and engages in tantrums and self-mutilation on occasion; and that he
requires “a specialized parenting that can regulate [his] emotions. It‟s essential that that type of parenting
is predictable, is consistent, routines and rituals. Looking back on his previous mental health treatment,
back in 2010, he‟s exhibited these type of symptoms since then. And he‟s been able to be successful with
specialized parenting.”

                                                       12
                                   IV. Conclusion

      For the foregoing reasons, we affirm the judgment of the trial court terminating
Mother‟s parental rights.




                                              RICHARD H. DINKINS, JUDGE




                                         13